August 11, 2015
Twelfth Court of Appeals
1517 West Front Street, Ste. 354
Tyler, Texas    75702                                          J IN COURT OF APPEALS
                                                            12thCnur^,^£oes!s^strict
RE: NO. 12-14-00332-CV
      Robert C. Morris vs. Sherri Milligan, Et Al.
      T/C No. 349-6270


Dear Court Clerk,                                          CATHY STUS^
     Please find enclosed my Appellant's Motion to Strike Appellee's Brief to be filed
and submitted to the Court for consideration and ruling in the above styled numbered
cause.

       On this date, a true and correct copy has been served upon the Appellee's
counsel.

        Please notify me of the Court's decision regarding this matter. Thank you for
your time and assistance in this matter, it is greatly appreciated and welcomed. I
await     the Court's action.

                                                        Sincere




                                                       Robert C. Morris
                                                       Appellant Pro Se
                                                       TDCJ-ID # 1311083
                                                       Smith Unit
                                                       1313 CR 19
                                                       Lamesa, Texas     79331

erclosure {s): l(2pgs.)
cc:   file
      Vericonica Chidester, A.A.G.
                                          IN   THE
                               TWELFTH   COURT      OF   APPEALS
                                     TYLER,      TEXAS


ROBERT   C.   MORRIS
                                                                            QkBIPF appeals
vs                                                              NO.   12-14-00332-CV

SHERRI   KILLIGAN,     ET AL

                                                                               1 h 2015
                APPELLANT'S KOTION TO STRIKE APPELLEE'S BRIEF

                                                                          TYLER TEXAS
TO THE HONORABLE COURT OF APPEALS:
                                                                      CATHY S. LUSK, CLERK
     COMES NOW, Robert C. Morris, Appellant Pro Se, in the above styled numbered
cause, and respectfully files this his Motion to Strike Appellee's Brief in this cause.
Appellant shows cause in support of striking the Appellee's Brief and finding the
Appellee's waived any argument to issues raised by Appellant.
                                               I.

     The Appellant filed his appeal brief of April 20, 2015, making the Appellee's
brief due within 30 days. However, the Appellee's did not file a brief nor ask for
extension of time until it was brought to their attention by Appellant inquiring with
the Court regarding whether the Appellee's filed a brief or extension motion.
     The Appellee's did file a motion for extension on June 29, 2015, some 30 days
after filing deadline. The Court granted extension until July 29, 2015, as requested
by Appellee's counsel.
     As of this date of this filing, Appellant has not received or been notified
by the Court that Appellee's filed an appellate brief in this cause.
     Therefore, Appellant seeks to strike andy late filed brief of the Appellee's
for failure to comply with filing deadline and service of brief, if filed already.
     Court of Appeals would not consider late-filed brief, absent reasonable explan
ation for untimely filing of brief. SPRING v BOLLEN, 928S.W.2d780 (Tex. App.-Waco 1996).
The reasons supplied in the Appellee's motion for extension of time are not reasonable
and do not warrant further extension or late-filing of brief. The Appellee's had
plenty of time to file brief and disorganization in office is not a reasonable excuse.
                                          PRAYER

     WHEREFORE, PREMISES CONSIDERED, the Appellant Robert C. Morris, prays this
Honorable Court grants this motion and strikes            and/or denies filing of Appellee's
brief in this cause for non-timely filing and            service.
                                                               Respectfully Submitted,
DATED: August 11, 2015

                                                                         Morris
                                                               Appellant Pro Se
                                                               TDCJ-Id | 1311083
                                                               Smith Unit • 1313 CR 19
                                                               Lamesa, Texas 79331
                       CERTIFICATE   OF   SERVICE


    I, Robert C. Morris, declare under penalty of perjury,          that the
foregoing motion is true and correct, and further certify that a true
and correct to Appellee's counsel, Veronica L. Chidester, Asst. Attorney
General, Po Box 12548, Austin, Texas      78711-2548 by placing in the
Smith Unit/TDCJ Prison Legal Mail System on this the llth__day of August,
2015.




                                                          C.   Morris
                                                Appellant Pro Se
                                               TDCJ-Id *       1311083
                                                Smith Unit
                                                1313 CR 19
                                                Lamesa,    Texas    79331